PEE CUBIAM.
The law, as declared on the former motion to-strike out the paragraph similar to the one in question here, contained in the answer to the original complaint in this action, is final and conclusive between the parties hereto. The order made on that motion has not been appealed from, and stands unmodified and unrevoked. This application presents no ground or question that did not exist at the time of the former applicaton, and that was not then as fully within the defendants’ knowledge as now. The motion) herein was properly granted. The order appealed from must be affirmed, with $10 costs and disbursements.